DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                           ROBERT EASLEY,
                              Appellant,

                                      v.

                          STATE OF FLORIDA,
                               Appellee.

                               No. 4D15-3827

                               [March 16, 2016]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Michael A. Usan,
Judge; L.T. Case No. 08-13949 CF10A.

   Robert Easley, Milton, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed. See Art. X, § 9, Fla. Const. (“Repeal or amendment of a
criminal statute shall not affect prosecution or punishment for any crime
previously committed.”).

WARNER, STEVENSON and FORST, JJ., concur.

                           *          *           *

   Not final until disposition of timely filed motion for rehearing.